Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) were (IDS) submitted on 02/12/2021 and 07/08/2022. The submission complies with the provisions of 37 CFR 1.97. Accordingly, the examiner considered the information disclosure statements.
35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Indefinite
Claim(s) 9, and all claims which depend from claim 9, is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9-20
Regarding claim 9, the phrase "OPTIONALLY" renders the claim, and all claims which depend from claim 9, indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  Description of examples or preferences is properly set forth in the specification rather than the claims.  See MPEP § 2173.05(d).  
35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


-Claim(s) 1-9 and 15-17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deepak et al. (IN 202041040353). 
  
    PNG
    media_image1.png
    1239
    1014
    media_image1.png
    Greyscale

Claim 1 
Deepak discloses:
1. An alpha-alumina coated turbocharger turbine wheel (Fig. 1A) comprising: 
a hub portion (Annotated Fig. 1A element A is a type of hub); 
a plurality of blades (Fig. 1A, Para [0014]) disposed about the hub portion, each blade of the plurality of blades having a leading edge (Annotated Fig. 1A element C is a leading edge) and a trailing edge (Annotated Fig. 1A element B is a trailing edge); 
a centerline passing axially through the hub portion (Para [0014] discloses a rotor which naturally includes a centerline about which the rotor rotates); and 
a back-side wall (Para [0014] discloses a turbine disk which is a type of back-side wall because the blades are also attached to a disk) defined radially between the leading edge of each blade of the plurality of blades and the centerline, 
wherein the turbocharger turbine wheel is comprised of a metal alloy (Para [0005] discloses a titanium-aluminum alloy) and a surface coating layer of alpha-alumina (Para [0005] discloses a protective coating that contains aluminum oxide. The present application clarifies that Aluminum oxide is commonly referred to as alumina), 
the surface coating layer of alpha-alumina being disposed either: 
(1) only on the hub portion, the plurality of blades, and a radially-outer portion of the back-side wall, the radially-outer portion being defined between a radial distance from the centerline and the leading edge of each blade of the plurality of blades, or 
(2) on the hub portion, the plurality of blades, and an entirety of the back-side wall (Para [0005] discloses coating a turbine wheel, a compressor wheel, an impeller, a fan blade, a disk, a heat shield, a pulley, or a shaft, while Para [0021] clearly states that the coating may be deposited “any surface of the rotary equipment component or the metallic substrate including one or more outer or exterior surfaces and/or one or more inner or interior surfaces. In one or more embodiments, the rotary equipment component or the metallic substrate is completely coated… Thus, the hub portion, blades and the entirety of the back-side wall (turbine disk) have a surface coating layer of alpha-alumina as claimed).

Claim 2
Deepak discloses:
2. The turbocharger turbine wheel of claim 1, wherein the surface coating layer of alpha-alumina has a substantially uniform thickness (Para [0022]).

Claim 3
Deepak discloses:
3. The turbocharger turbine wheel of claim 2, wherein the substantially uniform thickness is selected from a value within the range of about 5 microns to about 20 microns (Para [0033-0035] discloses repeating an atomic layer deposition (ALD) process 1000 times (Para [0034]) with each layer being about 10nm thick (Para [0035]), which would result in a substantially uniform thickness of 10 microns.).

Claim 4
Deepak discloses:
4. The turbocharger turbine wheel of claim 3, wherein the substantially uniform thickness is selected from a value within the range of about 8 microns to about 15 microns (Para [0033-0035] discloses repeating an atomic layer deposition (ALD) process 1000 times (Para [0034]) with each layer being about 10nm thick (Para [0035]), which would result in a substantially uniform thickness of 10 microns.).

Claim 5
Deepak discloses:
5. The turbocharger turbine wheel of claim 4, wherein the substantially uniform thickness is about 10 microns (Para [0033-0035] discloses repeating an atomic layer deposition (ALD) process 1000 times (Para [0034]) with each layer being about 10nm thick (Para [0035]), which would result in a substantially uniform thickness of 10 microns.).

Claim 6
Deepak discloses:
6. The turbocharger turbine wheel of claim 1, wherein the metal alloy is a nickel-based superalloy (Para [0015]).

Claim 7
Deepak discloses:
7. The turbocharger turbine wheel of claim 1, wherein the metal alloy is a titanium- aluminum alloy (Para [0015]).

Claim 8
Deepak discloses:
8. The turbocharger turbine wheel of claim 1, wherein a surface of the back-side wall from the centerline extending radially outward to the radial distance comprises the metal alloy (Para [0015]).
Claim 9
Deepak discloses:
9. A method for manufacturing an alpha-alumina coated turbocharger turbine wheel (Fig. 1A), the method comprising: 
manufacturing or obtaining an un-coated turbocharger turbine wheel (Para [0033] discloses an un-coated rotary equipment component, which as discussed above may include a turbocharger turbine wheel.) the un-coated turbocharger turbine wheel comprising a hub portion (Annotated Fig. 1A element A is a type of hub), a plurality of blades (Fig. 1A, Para [0014]) disposed about the hub portion, each blade of the plurality of blades having a leading edge (Annotated Fig. 1A element C is a leading edge) and a trailing edge (Annotated Fig. 1A element B is a trailing edge), a centerline passing axially through the hub portion (Para [0014] discloses a rotor which naturally includes a centerline about which the rotor rotates), and a back-side wall (Para [0014] discloses a turbine disk which is a type of back-side wall because the blades are also attached to a disk) defined radially between the leading edge of each blade of the plurality of blades and the centerline, wherein the un-coated turbocharger turbine wheel is made of a metal alloy (Para [0005] discloses a titanium-aluminum alloy); 
optionally masking a portion of the back-side wall of the un-coated turbocharger turbine wheel using a physical vapor deposition-compatible masking material, wherein the portion of the back-side wall is annular and is defined as an area extending radially-outward form the centerline to a radial distance that is radially-inward from the leading edge of each blade of the plurality of blades (While Deepak does not disclose masking, this step is optional and it is not required.); and 
subjecting the optionally masked, un-coated turbocharger turbine wheel to an alpha- alumina physical vapor deposition process, thereby coating a layer of alpha-alumina (101 and Para [0033]) on non- masked portions of the masked, un-coated turbocharger turbine wheel.

Claim 15
Deepak discloses:
15. The method of claim 9, wherein subjecting the optionally masked, un-coated turbocharger turbine wheel to an alpha-alumina physical vapor deposition process is performed for a period of time sufficient to deposit a layer of alpha-alumina to a thickness from about 5 microns to about 20 microns (Para [0033-0035] discloses repeating an atomic layer deposition (ALD) process 1000 times (Para [0034]) with each layer being about 10nm thick (Para [0035]), which would result in a thickness of 10 microns.).

Claim 16
Deepak discloses:
16. The method of claim 15, wherein subjecting the optionally masked, un-coated turbocharger turbine wheel to an alpha-alumina physical vapor deposition process is performed for a period of time sufficient to deposit a layer of alpha-alumina to a thickness from about 8 microns to about 15 microns (Para [0033-0035] discloses repeating an atomic layer deposition (ALD) process 1000 times (Para [0034]) with each layer being about 10nm thick (Para [0035]), which would result in a thickness of 10 microns.).

Claim 17
Deepak discloses:
17. The method of claim 16, wherein subjecting the optionally masked, un-coated turbocharger turbine wheel to an alpha-alumina physical vapor deposition process is performed for a period of time sufficient to deposit a layer of alpha-alumina to a thickness of about 10 microns (Para [0033-0035] discloses repeating an atomic layer deposition (ALD) process 1000 times (Para [0034]) with each layer being about 10nm thick (Para [0035]), which would result in a thickness of 10 microns.).

Claim 19
Deepak discloses:
19. The method of claim 9, wherein the alpha-alumina physical vapor deposition process is performed at a temperature of about 400 °C to about 500 °C ( Para [0038] discloses the temperatures of about 400 °C to about 500 °C.).

Claim 20
Deepak discloses:
20. The method of claim 9, wherein the metal alloy comprises a nickel-based superalloy (Para [0015]) or a titanium-aluminum alloy (Para [0015]).

35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deepak et al. (IN 202041040353) in view of Roth-Fagaraseanu (US 20080272004).

Claim 10
Deepak discloses:
10. The method of claim 9, except further comprising performing one or more post-deposition processes on the alpha-alumina coated turbocharger turbine wheel.
However, Roth-Fagaraseanu teaches further comprising performing one or more post-deposition processes on the alpha-alumina coated turbocharger turbine wheel (Para [0010] teaches removing masking. The present application clarifies that one such post-deposition process that will often be performed is the removal of the masking material, if present, which is achieved in the conventional manner (Para [0045]).).
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Roth-Fagaraseanu to remove the masking because Roth- Fagaraseanu teaches masking certain portions of a turbine blade to selectively prevent highly stressed portions of the blade from being coated by the aluminum-oxide coating (Para [0004-0006]) and, subsequently, unmasking the turbine blade for further processing because the investment and effort for masking work and masking material is low (Para [0016]).

Claim 11
Deepak, as modified by Roth-Fagaraseanu, discloses:
11. The method of claim 10, except wherein the one or more post-deposition processes comprises removing the physical vapor deposition-compatible masking material from the alpha-alumina coated turbocharger turbine wheel.
However, Roth-Fagaraseanu teaches wherein the one or more post-deposition processes comprises removing the physical vapor deposition-compatible masking material (Para [0005] discloses that the aluminum-oxide coating by vapor deposition.  Thus, the masking used by Roth-Fagaraseanu is inherently compatible with a vapor deposition process.) from the alpha-alumina coated turbocharger turbine wheel (Para [0010] teaches removing masking. The present application clarifies that one such post-deposition process that will often be performed is the removal of the masking material, if present, which is achieved in the conventional manner (Para [0045]).).
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Roth-Fagaraseanu to remove the masking because Roth- Fagaraseanu teaches masking certain portions of a turbine blade to selectively prevent highly stressed portions of the blade from being coated by the aluminum-oxide coating (Para [0004-0006]) and, subsequently, unmasking the turbine blade for further processing because the investment and effort for masking work and masking material is low (Para [0016]).

Claim 14
Deepak discloses:
14. The method of claim 9, except wherein the physical vapor deposition-compatible masking material comprises a temperature-resistant polymeric and/or metallic material.
However, Roth-Fagaraseanu teaches wherein the physical vapor deposition-compatible masking material comprises a temperature-resistant polymeric and/or metallic material (Para [0016] teaches an adhesive metal tape).
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Roth-Fagaraseanu to remove the masking because Roth- Fagaraseanu teaches masking certain portions of a turbine blade to selectively prevent highly stressed portions of the blade from being coated by the aluminum-oxide coating (Para [0004-0006]) and, subsequently, unmasking the turbine blade for further processing because the investment and effort for masking work and masking material is low (Para [0016]).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deepak et al. (IN 202041040353) in view of Roth-Fagaraseanu (US 20080272004), in further view of Reid et al. (US 20150159254).
Claim 12
Deepak, as modified by Roth-Fagaraseanu, discloses:
12. The method of claim 10, except wherein the one or more post-deposition processes comprises machining the alpha-alumina coated turbocharger turbine wheel to final tolerances.
However, Reid teaches wherein the one or more post-deposition processes comprises machining the alpha-alumina coated turbocharger turbine wheel to final tolerances (Para [0031] discloses post coating finishing methods to reduce the coating thickness.  Suitable methods include machining.).
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Reid to machine the alpha-alumina coating  to finish manufacturing the alpha-alumina coated turbocharger to reduce the thickness of the coating to the desired thickness (Para [0031]).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deepak et al. (IN 202041040353) in view of Roth-Fagaraseanu (US 20080272004), in further view of House (US 20170074103).
Claim 13
Deepak, as modified by Roth-Fagaraseanu, discloses:
13. The method of claim 10, except wherein the one or more post-deposition processes comprises rotationally balancing the alpha-alumina coated turbocharger turbine wheel.
However, House teaches wherein the one or more post-deposition processes comprises rotationally balancing the alpha-alumina coated turbocharger turbine wheel (The Abstract discloses balancing a turbine wheel by removing material from the backwall of the turbine wheel.).
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by House to balance the turbine wheel to increase the fatigue life of the bearings by minimizing the bearing loads caused by an imbalanced turbine wheel (Para [0008])).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deepak et al. (IN 202041040353) in view of Chistyakov et al. (US 20180374688).
Claim 18
Deepak discloses:
18. The method of claim 9, except further comprising performing reactive ion etching on the masked, un-coated turbocharger turbine wheel prior to subjecting the optionally masked, un- coated turbocharger turbine wheel to the alpha-alumina physical vapor deposition process.
However, Chistyakov teaches further comprising performing reactive ion etching on the masked, un-coated turbocharger turbine wheel prior to subjecting the optionally masked, un- coated turbocharger turbine wheel to the alpha-alumina physical vapor deposition process (Para [0128] teaches using an RIE (reactive ion etch cleaning) to cleaning the surface of the substrate in a second step prior to applying CVD film deposition which can include an oxide (Para [0004]) and may be applied to a turbocharger (Para [0126])).
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Chistyakov to us RIE to clean the surface of a substrate in preparation to applying an oxide layer so that the substrate is free of impurities that will interfere with the oxide layer deposition (Para [0128]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The office has received several applications in this area.  For example, Brady et al. (US 20210123346), of record, discloses a Nickel-base alloy turbine (Para [0024]) which is coated with an aluminum oxide layer of at least about 10 μm (Para [0041]) and Roth-Fagaraseanu (US 20080272004) which discloses a turbine blade of a gas-turbine engine made of nickel-base material whose airfoil is to be provided with an aluminum-oxide coating as protection against oxidation by the hot working gases and whose blade root, which is held in recesses in the rotor disk, is to remain coating free (Para [0015]) and, further discloses that the coating is to be 5-10 μm.
Direct all inquiries regarding this matter to examiner EDWARD BUSHARD at (571) 272-2283 (phone) or by Fax (571) 273-5279. Normally, the examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD BUSHARD/
Examiner, Art Unit 3746